Title: To James Madison from Lafayette, 16 February 1816
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


                    
                        
                            My dear Sir
                        
                        
                            La Grange
                            february 16h. 1816
                        
                    
                    I Have Had the pleasure to write to You By Several opportunities and took the Liberty to Recommend Some of the Numerous french Citizens Whom the proscription Laws Under the Name of Amnesty Have obliged or induced to leave this Country. This Letter goes By the frigat Which Carries over the Representative of the King M. Hyde de Neuville Whose Speeches in the Chambre des deputés Have probably Reached You, and Mr. Petry Whose Conduct, in His transactions With the Ministers of the U. S. Has Ever Appeared to me Sincere and friendly. Of public affairs I Shall Say Very Little Refering Myself to the dispatches of Mr. Jackson Who lives in the Metropolis. I Have taken Again My old Station of La grange Where I Am With My family, in a State of Retirement More Close than Ever. The Slightest Attendance to public proceedings, ordinances, and debates, Even on Both Sides of the Houses Will Convince You that My Agricultural Employment is More fitted to My principles and temper than Any part I Could take in the present System of Government.
                    Permit me, my dear Sir, to intrude Again Upon Your time and Your friendship With Some References to private Business. I have Not for Years Heard from Mr. duplantier about My Louïsiana Affairs. No Account of them from Washington Has Reached me. One Letter from New orleans Cautions me Not to take Any Engagements Against the Rights I Have in Consequence of the first Location Near the town, But Supposing me Better informed Says Nothing of What Has Been or is intended to Be done. Sir John Coghill Has Received Several Letters, Namely two from Mr. Lafon Whose Authority in Matters of Survey and titles is of Great ⟨W⟩)eight. His Correspondances and What He Has Been able to find out on this Side of the Atlantic Convince Him, and I Believe He is Not Mistaken, that the Corporation Had Never Any Right to the tract Near the town, Not Even to the part Within the fortifications. It is also Very probable that most of the Claims Which Have So long differed the Location Kindly intended for me, and Curtailed the Requisite Extent of 500 Acres are Equally Void.
                    Upon those premises, Sir John, Whom our Bargain Well known to You Has made in Some Measure My partner, Builds two propositions. The first that By Convincing Government and its Agents of the Nullity of the Claims and Representing that the Corporation itself Had No Claim prior to the Late Gift made to them, We may facilitate the Location of 500 Acres Near the town. In this I have no objection to Agree With Him.
                    His Second plan Would Be to improve those Circumstances into a Reclamation of ours Upon the tract of 600 Yards Which, Says He, Being a Grant posterior to the first Location Announced in Consequence of a prior

Concession is Legally Void. My Answer to that pretention, Let it Be legal or not, I Need Not tell You to Have Been Conformant to the duties and propriety of My own Situation. I Am the More at liberty to do it as When our Complex Arrangement Has Been Made Sir John Was Not Uninformed of the Bill of Congres, Granting that precious tract to the Corporation of New orleans.
                    In Vain He observes that the Sales of the Pointe Coupee Have Been Made Much above the actual prices Which I don’t pretend to decide, that Government Having Been deceived By Ungenuine Assertions of Mr. Clarke and others Had intended to make a transaction, Not to propose A Gift; I Have Ever declared to Him that We Were Very differently Situated, and that it did not Become me to Extend the Value of a Grant Beyond the inttentions of the Giver, the Less So as its Munificence Has already Exceeded Any Expectations I Could Have Conceived. So that it is Well Understood Between Him and me I shall never do Any thing But Under Your direction, My dear Sir, and With the full approbation of Government. Yet these Motives make me Very desirous to Hear the Location Has Been Completed according to Your Benevolent Intentions in my Behalf.
                    Sir John Coghill Has Been Very Honourable in all His transactions With me. Should I Wish the location Near the town, it Would place His purchase of 520 Acres at an Enormous Rate and deprive me of the only property which the pressure of My Affairs Has permitted me to ⟨K⟩eep. If on the Contrary, the Location is made, as intended, Within two miles from the town I shall Have 250 precious acres, intermixed with Lots Belonging to a Capitalist Who May Give to the Whole a Value Equally Advantageous to the town and to Myself. Self interest Agrees With all other Consideration to Make Me Wish for a Happy termination of the Affair. The More So as the time is Approaching When Sir John May put me the Question Whether I Will Give Up the Whole or Reimburse His Money With interest, a Risk Which He Will Not Run, and I Have Not to Care about, if the intended Location is obtained as it Cannot fail to Become, as our friend Jefferson Used to term it, of an immense Value, at least to future Generations.
                    Sir John Coghill and Mr. Seymour Have Had the Honour to Adress You, the Members of the Cabinet, and Governor Claiborne to know Whether they Had Some thing to do as foreigners to insure their possession. No Answer Has Been Made from Any Quarter, and as their Letters Meant a tribute of Respect More than a Measure of Self-Concern, I Know, Betwe[e]n us, that one of them Has Been Mortified to Remain Unnoticed.
                    Nothing But My Long Experienced Sence of Your Goodness to me Could induce me to trespass So ⟨Much⟩ on Your time With the tedious particulars of My Situation in that Respect. I thought However it Was

Necessary to Explain it, Quite Uninformed as I am, and Not Quite Unteased with observations which altho’ they Cannot alter my dispositions, make me wish to Settle the Business as Soon as possible in the Way that you think the Most Convenient. Adieu, My dear Sir, the glory, prosperity, Liberty, and Happiness of the U.S., the justice done to their Government are to me Sources of Enjoyment Never More Necessary than in the present European times, Altho’ there is no Body in france More Confident in future European freedom and less despairing of our Situation than your Respectfull affectionate friend
                    
                        
                            Lafayette
                        
                    
                